Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                DETAILED ACTIONThis action is in response to the application filed on 04/08/2021.
Claims 1-30 are pending for examination.

Claim Rejections - 35 USC § 103
      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
         A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8, 10-19, 21-30 are rejected under AIA  35 U.S.C 103 as being unpatentable over Onggosanusi et al. (US 2019/0305837) in view of Bagheri et al. (US 2020/0107319).

As of claims 1 and 23, Onggosanusi discloses a method and an apparatus for wireless communications by a user equipment (UE), comprising: a memory; a transceiver; and a processor, coupled to the memory and the transceiver (Onggosanusi, [FIG. 3A] shows UE 116 (=an apparatus) includes a memory 360, transceiver 310, and a processor 340 coupled to the memory and the transceiver), configured to: 
receive, via the transceiver, from a network entity, a downlink grant including a trigger to transmit an aperiodic channel state information (A-CSI) report on a physical uplink control channel (PUCCH) (Onggosanusi, [Fig.14] & step 1401, para [0006] [0085],[0212] shows and discloses the UE includes a transceiver and a processor operably connected to the transceiver configured to receive, from a base station, a channel state information-reference signal (CSI-RS)  (=DL grant) trigger and an aperiodic CSI (A-CSI) request (A-CSI report request)); 
generate the A-CSI report (Onggosanusi, para [0006], [0213] &[Fig.14] step 1403 shows and discloses calculate the A-CSI report associated with the A-CSI request which corresponds to generate the A-CSI report), and 
transmit, via the transceiver, the A-CSI report on the PUCCH using timing and resources indicated in the downlink grant (Onggosanusi, [Fig.14], step 1402 & para [0006], [0085], [0213] shows and discloses the transceiver transmit, to the base station, the A-CSI report and Onggosanusi also discloses in para [0166] the time offset (=timing) between two shots be configured in diagram 900 of FIG. 9A wherein aperiodic CSI reporting is triggered/requested which corresponds to transmit, via the transceiver, the A-CSI report using timing).

Onggosanusi does not explicitly disclose trigger to transmit an aperiodic channel state information (A-CSI) report on a physical uplink control channel (PUCCH) and transmit A-CSI report on the PUCCH using resources indicated in the downlink grant however in the same field Bagheri discloses in [0037] the CSI-RS offset can be configured per resource set. Para [0055] uplink resource be determined based on the first downlink slot timing and can be a set of uplink resources, Bagheri para [0034] the DL triggers the A-CSI report to be transmitted on the PUCCH resources (= resources indicated in the downlink grant) which corresponds to transmit A-CSI report on the PUCCH using timing and resources indicated in the downlink grant). 

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine trigger to transmit an aperiodic channel state information (A-CSI) report as taught by Onggosanusi with transmit an aperiodic channel state information (A-CSI) report on a physical uplink control channel (PUCCH) using resources indicated in the downlink grant as taught by Bagheri in order for increasing reliability DL transmissions as taught by Bagheri in para [0003].

As of claims 12 and 27, Onggosanusi discloses a method and apparatus for wireless communications by a network entity, comprising:  a memory; a transceiver; and a processor (Onggosanusi, [FIG. 3B] shows the gNB 102 (=network entity) includes a memory 380, the RF transceiver 372 and a controller/processor 378)  
configured to: transmit, via the transceiver, to a user equipment (UE), a downlink grant including a trigger to transmit an aperiodic channel state information (A-CSI) report on a physical uplink control channel (PUCCH) (Onggosanusi, para [0007], [0085],  [0215][Fig.15] step 1501 shows and disclose a BS includes a processor and a transceiver operably connected to the processor, transceiver is configured to transmit, to a UE, the CSI-RS trigger and the A-CSI request), and
 receive, via the transceiver, from the UE, the A-CSI report on the PUCCH using timing and resources indicated in the downlink grant (Onggosanusi, [0007], [0085], [0216], [Fig.15] (step 1503) shows and disclose the transceiver is configured to receive, from the UE, an A-CSI report associated with the A-CSI request). and Onggosanusi also discloses in para [0166] discloses the time offset (=timing) between two shots be configured in diagram 900 of FIG. 9A wherein aperiodic CSI reporting is triggered/requested which corresponds to receive via the transceiver, the A-CSI report using timing).
Onggosanusi does not explicitly disclose trigger to transmit an aperiodic channel state information (A-CSI) report on a physical uplink control channel (PUCCH) and receive A-CSI report on the PUCCH using resources indicated in the downlink grant however in the same field Bagheri discloses in para [0055] uplink resource be determined based on the first downlink slot timing and can be a set of uplink resources, Bagheri para [0034] the DL triggers the A-CSI report to be transmitted on the PUCCH resources (= resources indicated in the downlink grant) which corresponds to receive A-CSI report on the PUCCH using timing and resources indicated in the downlink grant). 

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine  transmit a trigger to  an aperiodic channel state information (A-CSI) report as taught by Onggosanusi with receive an aperiodic channel state information (A-CSI) report on a physical uplink control channel (PUCCH) using resources indicated in the downlink grant as taught by Bagheri in order for increasing reliability DL transmissions as taught by Bagheri in para [0003].

As of claims 2 and 24, rejection of claims 1 and 23 cited above incorporated herein, in addition Onggosanusi does not explicitly discloses HARQ-ACK but Bagheri teaches responsive to receiving the downlink grant: receiving a physical downlink shared channel (PDSCH) (Bagheri para [0037] discloses  UE is configured to receive PDSCH); and transmitting a hybrid automatic repeat request (HARQ) acknowledgment (ACK) (HARQ-ACK) for the PDSCH (Bagheri para [0039] discloses transmitting a Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) corresponding to the scheduled PDSCH). 

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine receiving the downlink grant as taught by Onggosanusi with transmitting a (HARQ-ACK) for the PDSCH as taught by Bagheri in order for increasing reliability DL transmissions as taught by Bagheri in para [0003].

As of claim 3, rejection of claim 2 cited above incorporated herein, in addition offsetmodified Onggosanusi-Bagheri discloses the HARQ-ACK is transmitted on a different PUCCH resource than the A-CSI report (Bagheri, para [0039] discloses the PUCCH resource for transmitting the triggered CSI report be different than PUCCH resources is used for Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) transmission corresponding to the scheduled PDSCH which corresponds to HARQ-ACK is transmitted on a different PUCCH resource than the A-CSI report).

As of claim 4, rejection of claim 2 cited above incorporated herein, in addition modified Onggosanusi-Bagheri discloses the HARQ-ACK is aggregated with the generated A-CSI report for transmission on the PUCCH (Bagheri, para [0039] discloses the PUCCH resource for transmitting the triggered CSI report be the same as the PUCCH resources that can be used for HARQ-ACK transmission which corresponds to the HARQ-ACK is aggregated with the A-CSI report for transmission on the PUCCH).

As of claims 5 and 16, rejection of claims 1 and 12 cited above incorporated herein, in addition modified Onggosanusi-Bagheri discloses the downlink grant indicates information from which the A-CSI report is to be generated (Onggosanusi, para [0006] discloses based on the measured CSI-RS (=information from which the A-CSI report is to be generated) UE calculate an A-CSI report associated with the A-CSI request).

As of claims 6 and 17, rejection of claims 5  and 16 cited above incorporated herein, in addition modified Onggosanusi-Bagheri discloses the information from which the A-CSI report is to be generated comprises a channel state information (CSI) reference signal (RS) (Onggosanusi, para [0006] discloses based on the measured CSI-RS, UE calculate an A-CSI report (=generate the A-CSI report) associated with the A-CSI request).

As of claims 7, 18, 26 and 30, rejection of claims 5, 16, 23 and 27 cited above incorporated herein, in addition modified Onggosanusi-Bagheri discloses the information from which the A-CSI report is to be generated comprises a demodulation reference signal (DMRS), physical downlink shared channel (PDSCH) decoding statistics, or both (Onggosanusi, para [0127] discloses measurement RS also be used demodulation RS (DMRS)).

As of claims 8 and 19, rejection of claims 1 and 12 cited above incorporated herein, in addition modified Onggosanusi-Bagheri discloses information from which the A-CSI report is to be generated is identified by presence or absence of a CSI request field in the downlink grant (Onggosanusi, para [0166] a DL slot ncludes a DCI (transmitted in the DL control region) that includes a CSI request field or trigger which corresponds to identified by presence or absence of a CSI request field).

As of claims 10 and 21, rejection of claims 1 and 12  cited above incorporated herein, in addition modified Onggosanusi-Bagheri discloses an indication that a hybrid automatic repeat request (HARQ) acknowledgment (ACK) (HARQ-ACK) and the A-CSI report are to be transmitted on different resources comprises a presence of a resource field and a slot offset indication field in the downlink grant (Bagheri, para [0039] discloses the PUCCH resource for transmitting the triggered CSI report be different than PUCCH resources is used for Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) transmission corresponding to the scheduled PDSCH, para [0037] aperiodic CSI-RS is used with aperiodic reporting, the CSI-RS offset be configured per resource set).

As of claims 11 and 22, rejection of claims 1  and 12 cited above incorporated herein, in addition modified Onggosanusi-Bagheri discloses an indication that a hybrid automatic repeat request (HARQ) acknowledgment (ACK) (HARQ-ACK) and the A-CSI report are to be transmitted on different resources comprises an explicit indication in a field in the downlink grant (Bagheri, para [0039] discloses the PUCCH resource for transmitting the triggered CSI report be different than PUCCH resources is used for HARQ-ACK  transmission and Onggosanusi, para [0139] discloses UE receives measurement RS explicitly via DCI signaled). 

As of claims 13 and 28, rejection of claims 12 and 27 cited above incorporated herein, in addition Onggosanusi does not explicitly discloses HARQ-ACK but Bagheri teaches transmitting, to the UE, a physical downlink shared channel (PDSCH) according to the downlink grant (Bagheri, para [0037] discloses  UE is configured to receive PDSCH which corresponds BS transmits PDSCH to the UE), and receiving, from the UE, a hybrid automatic repeat request (HARQ) acknowledgment (ACK) (HARQ-ACK) for the PDSCH (Bagheri para [0039] discloses receiving a Hybrid Automatic Repeat Request-Acknowledgement (HARQ-ACK) corresponding to the scheduled PDSCH). 

Therefore it would have been obvious for a person of ordinary skill in the art before the effective filing date of the claimed invention to combine transmitting the downlink grant as taught by Onggosanusi with receiving a (HARQ-ACK) for the PDSCH as taught by Bagheri in order for increasing reliability DL transmissions as taught by Bagheri in para [0003].

As of claim 14, rejection of claim 13 cited above incorporated herein, in addition modified Onggosanusi-Bagheri discloses the HARQ-ACK is received on a different PUCCH resource than the A-CSI report (Bagheri, para [0039] discloses the PUCCH resource for receiving the triggered CSI report be different than PUCCH resources is used for HARQ-ACK reception which corresponds to HARQ-ACK is received on a different PUCCH resource than the A-CSI report).

As of claim 15, rejection of claim 13 cited above incorporated herein, in addition modified Onggosanusi-Bagheri discloses the HARQ-ACK is aggregated with the received A-CSI report (Bagheri, para [0039] discloses the PUCCH resource for transmitting the triggered CSI report be the same as the PUCCH resources that can be used for HARQ-ACK reception which corresponds to the HARQ-ACK is aggregated with the received A-CSI report).

As of claims 25 and 29, rejection of claims 23 and 27 cited above incorporated herein, in addition modified Onggosanusi-Bagheri discloses the downlink grant indicates information from which the A-CSI report is to be generated (Onggosanusi, para [0006] discloses based on the measured CSI-RS (=information from which the A-CSI report is to be generated) UE calculate an A-CSI report associated with the A-CSI request), and the information from which the A-CSI report is to be generated comprises a channel state information (CSI) reference signal (RS) (Onggosanusi, para [0006] discloses based on the measured CSI-RS, UE calculate an A-CSI report (=generate the A-CSI report) associated with the A-CSI request).


    Allowable Subject Matter
Claims 9 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, since the combined teachings of the prior art references do not teach or reasonably suggest the limitation “information from which the A-CSI report is to be generated is identified by a value of a mode switching field in the downlink grant” with claimed invention as a whole. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA S CHOWDHURY whose telephone number is (571)272-2547. The examiner can normally be reached M-F 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAHMIDA S CHOWDHURY/Primary Examiner, Art Unit 2471